Electronically FILED by Superior Court of California, County of Los Angeles on 03/21/2019 10:12 AM Sherri R. Carter, Executive Officer/Clerk of Court, by V. Delgadillo,Deputy Clerk
                    Case 2:19-cv-03357-DSF-PLA Document 1-1 Filed 04/25/19 Page 1 of 2 Page ID #:7
                                                    19STCV04949


                                                                   ON FIRST AMENDED                                                                                     SUM-100
                                                       SUMMONS COMPLAINT                                                                        FOR COURT USE ONl.Y
                                                                                                                                            (SOl.O PARA USO OE I.A CORTE}
                                                   (CITACION JUDICIAL)
                NOTICE TO DEFENDANT:
                (A VISO AL DEMANDADO):
                1169 HILLCREST, LLC, a Nevada limited liability corporation;
                Additional Parties Attachment form is attached.
               YOU ARE BEING SUED BY PLAINTIFF:
               (LO ESTA DEMANDANDO EL DEMANDANTE):
                PALUMBO DESIGN LLC, a California limited liability corporation,

                 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
                 below.
                    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
                 served on the plaintiff. A letter or phone call will not protect you. Your written response must be In proper legal form If you want the court to hear your
                 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Ccurts
                 Online Self-Help Center (www.courlinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
                 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
                 may be taken without further warning from the court.
                     There are other legal requirements. You may want to call an attomey right away. If you do not know an attorney, you may want to call an attorney
                 referral service. If you cannot afford an attorney, you may be ellglble for free legal services from a nonprofit legal services program. You can locate
                 these nonprofit groups at the California Legal Services Web site (www.lawhelpca/lfomla.019), the Callfomla Courts Online Self-Help Center
                 (www.courtlnfo.ca.gov/selfhelp), or by contadlng your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
                 costs on any settlement or arbitration award of $10,000 or more In a civil case. The court's llen must be paid before the court will dismiss the case.
                1A VISOI Lo han demandado. SI no responde dentro de 30 dies, ta cone puede decldir en su contra sin escuchar su versl6n. Lea ta lnformac/6n a
                contlnuacldn.
                    Tlene 30 DIAS DE CALENDARlO despu~s de que le entreguen esta citac/6n y papeles legates para presenter una respuesta por esettto en esta
                corte y hacerque se entregue una cop/a al demandante. Una carta o una l/amada telefonlca no lo protegen. Su respuesta porescrlto tlene que estar
                en fonnato legal COTreCto si desea que procesen su caso en la cotte. Es posible que haya un fonnularlo que usted pueda usar para su respuesta.
                Puede encontrarestos formutarfos de la cone y mils infonnac/6n en el Centro de Ayuda de las Cones de Celifomla (\WNl.sucorte.ca.gov}, en la
                biblloteca de /eyes de su condado o en la cotte que le quede mis cerca. SI no puede pagar la cuota de presentacl6n, plda al secretarlo de la cotte
                que le d6 un formularlo de exenc/6n de pago de cuotas. SI no presents su respuesta a tiempo, puede perder el caso por incumpllmlento y la corte le
                podnl quitar su sue/do, dinero y bienes sin mis advettenc/a.
                   Hay otros requisftos legales. Es recomendable que /lame a un abogedo lnmedlatamente. Si no conoce a un abogado, puede llamar a un selVicio de
                remlslon a abogados. SI no puede pagar a un abogado, es poslble que cumpla con /os requlsitos para obtener setV/clos legales gratultos de un
                programa de selVicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el silio web de CB/lfomla Legal Services,
                (www.lawhelpcalifomla.org), en el Centro de Ayuda de las Cones de California, (\WNl.sucorte.ca.govJ o ponl6ndose en contacto con fa corte o el
                coleglo de abogados locales. AV/SO: Por fey, la cone tlene derecho a reclamar las cuotas y los costos exentos por lmponer un gravamen sobre
                cua/quler recuperacldn de $10,000 6 mis de valor reciblda med/ante un acuerdo o una conces/6n de atbltra}e en un caso de derecho civil. T/ene qua
                pagar el gravamen de la corte antes de que ta cone pueda desechar el caso.
              The name and address of the court is:                                                                           CASE NUMBER:
                                                                                                                              (Mlmet0 de/ Caso):
                                               Los Angeles Superior Court • Central
              (El nombre y direcci6n de la carte es):
                                                                                                                                19STCV04949
               111 N. Hill Street, Los Angeles, CA 90012

              The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
              (El nombre, la direcci6n y el numero de te/t§fono def abogado def demandante, o def demandante que no tiene abogado, es):
               Laurence M. Berman, 815 Moraga Drive, Los Angeles, CA, 90045, 424-465-9079
               DATE:                                                               Clerk, by                                                                            , Deputy
              (Fecha)                                                              (Secretario)                                                                          (Adjunto)
              (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
              (Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                                NOTICE TO THE PERSON SERVED: You are served
                                                1. D as an individual defendant.
                [SEAL[

                                                2. D as the person sued under the fictitious name of (specify):


                                                      3.   D     on behalf of (specify):
                                                           under:   D      CCP 416.10 (corporation)                           D         CCP 416.60 (minor)
                                                                    D      CCP 416.20 (defund corporation)                    D         CCP 416.70 (conservatee)
                                                                    D      CCP 416.40 (association or partnership)            D         CCP 416.90 (authorized person)
                                                                    D    other (specify):
                                                     4.    D     by personal delivery on (date):
                                                                                                                                                                            P1e1of1
               Fonn Adapted tor Mandatory use                                            SUMMONS
                 Judicial Council of California
                 SUI.MOO 1.ftav. July t. 2009]
      Case 2:19-cv-03357-DSF-PLA Document 1-1 Filed 04/25/19 Page 2 of 2 Page ID #:8


                                                                                                                               SUM-200(A)
     SHORT TITLE:                                                                               CASE NUMBER:

 _ Palumbo Design LLC v. 1169 Hillcrest, et al.                                                   19STCV04949

                                                               INSTRUCTIONS FOR USE
    + This form may be used as an attachment to any summons If space does not permit the listing of all parties on the summons.
    + If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
        Attachment form is attached."

    List additional parties (Check only one box. Use a separate page for each type of party.):

      D        Plaintiff            [Z]   Defendant    D   Cross-Complainant   D   Cross-Defendant

    NEM2 LLC, a Nevada limited liability corporation, NAM2, a Nevada limited liability corporation, Neil
    Moffitt, an individual, and DOES I through I0, inclusive,




                                                                                                                  Page     2     of      2
                                                                                                                                      P e1of1
 Fenn AdOjlted far ManClalOIY Use                     ADDITIONAL PARTIES ATTACHMENT
   Judlc:lal Coundl ot Califomla
SUM-200(A) [Rev. Jaruvy 1. 2007)                            Attachment to Summons
